Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In line 15-16, “a coil end potion” should read “a coil end portion” 
In line 16-17, “on the one end side” should read “on one end side”.
Claim 4 is objected to because of the following informalities: 
In line 3, “the outside” should read “an outside”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 5, 7, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 20150028727 A1, hereinafter referred to as Watanabe) in view of McKinzie et al. (US 8896167 B2, hereinafter referred to as McKinzie).

a rotor (20) including a rotor core (21) having a substantially annular shape (¶ [0031] lines 1-2 teach “a rotary electric machine 100 includes…a rotor 20”; ¶ [0037] lines 1-2 teach “an annular rotor core”);

    PNG
    media_image1.png
    130
    686
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    103
    668
    media_image2.png
    Greyscale

	and a stator (30) including a stator core (31) disposed at a predetermined gap from an outer peripheral surface of the rotor (20), and a coil (33/34) provided to the stator core (31) (¶ [0038] lines 1-2 teach “the stator 20 includes: an annular stator core 31; and a stator coil 33”; Fig. 12 exhibits stator 30 disposed at a gap from an outer peripheral surface of the rotor 20), 

    PNG
    media_image3.png
    110
    666
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    405
    520
    media_image4.png
    Greyscale

wherein the stator core (31) includes:
a stator yoke portion (32a) having a substantially annular shape; a plurality of stator teeth portions (32b) provided along a circumferential direction and protruding radially from an inner peripheral surface of the stator yoke portion (32a) toward a center 32a” and “tooth 32b that is disposed so as to project radially inward”; Fig. 7 exhibits the features of core block 32, core back portion 32a and tooth 32b; Fig. 4 exhibits teeth provided circumferentially and protruding radially inward.); and

    PNG
    media_image5.png
    263
    671
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    626
    322
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    622
    582
    media_image7.png
    Greyscale

a plurality of slot portions formed between adjacent stator teeth portions (32b), 15wherein the coil inserted into each slot portion of the stator core (31) and including a coil end potion [sic: portion] (34c) protruding in the axial direction from a first stator core end surface on the one end side of the stator core (31) in the axial direction (Fig. 7 exhibits coil terminals 34c on axial end of core block 32. The space around drum portion 38, in which conductor wires are wound corresponds to a slot between adjacent stator teeth.),

    PNG
    media_image8.png
    626
    446
    media_image8.png
    Greyscale

wherein a refrigerant guide unit (35) configured to guide the refrigerant discharged radially 20outward of the rotor (20) in a protruding direction of the coil end portion (34a) is disposed on the first stator core end surface (Fig. 7 exhibits insulating member 35 on axial end surface of the stator core, protruding in the same direction as coil ends 34c. Fig. 12 exhibits insulating member 35 as part of cooling path, therefore it corresponds to configured to guide the cooling medium.).

    PNG
    media_image9.png
    626
    321
    media_image9.png
    Greyscale

    PNG
    media_image10.png
    405
    520
    media_image10.png
    Greyscale

	Watanabe fails to teach an end plate disposed on a first rotor core end surface on at least one end side of the rotor core in an axial direction; wherein a refrigerant is discharged radially outward of the rotor.
	However, McKinzie teaches an end plate (46/48) disposed on a first rotor core end surface on at least one end side of the rotor core (44) in an axial direction; wherein a refrigerant is discharged radially outward of the rotor (Col. 3 line 11 teaches “a fluid 44 to the stator 50.).

    PNG
    media_image11.png
    81
    363
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    616
    619
    media_image12.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the rotor of the electric machine as taught by Watanabe with the rotor as taught by McKinzie.
	Doing so would result in more efficient cooling through internal rotor cooling that characterizes a more uniformly cooled rotor (Col. 4 lines 27-28).

    PNG
    media_image13.png
    136
    530
    media_image13.png
    Greyscale


	Regarding Claim 2, Watanabe in view of McKinzie teaches the rotary electric machine according to claim 1 (see claim 1 above),
	wherein the end plate (46/48) includes a refrigerant flow groove (32/34) formed on a surface facing 25the rotor core (44) and configured to guide the refrigerant to a radial 46/48) (Col. 3 lines 25-28 teach “Radially oriented cavities 32 and 34 are formed respectively by rotor end caps 46 and 48, which are respectively in contact with the end laminations of lamination stack 44.”).

    PNG
    media_image14.png
    210
    535
    media_image14.png
    Greyscale
 
    PNG
    media_image15.png
    616
    619
    media_image15.png
    Greyscale


	Regarding Claim 3, Watanabe in view of McKinzie teaches the rotary electric machine according to claim 1 (see claim 1 above),
	wherein the refrigerant guide unit (35) includes: 
a first refrigerant guide surface (37) formed on an axial outer end surface; 
30a second refrigerant guide surface (38) formed on the axial outer end surface radially outside the first refrigerant guide surface (37), wherein the second refrigerant guide surface is formed outside the first refrigerant guide surface in the axial direction; and 17 
a first step portion extending in the axial direction and formed between the first refrigerant guide surface (37) and the second refrigerant guide surface (38) (Fig. 6 exhibits details of insulating member 35: second flange portion 37 corresponds to a first 38 corresponds to second refrigerant guide surface. Drum portion 38 is exhibited radially and axially outward of flange portion 37. The axially extending surface between flange 37 and drum 38 corresponds to the first step portion and is exhibited extending axially.).

    PNG
    media_image16.png
    305
    397
    media_image16.png
    Greyscale


	Regarding Claim 5, Watanabe in view of McKinzie teaches the rotary electric machine according to claim 3 (see claim 3 above), wherein the refrigerant guide unit further includes:
	a third refrigerant guide surface (36) formed on the axial outer end surface radially outside the second refrigerant guide surface (38), wherein the third refrigerant guide surface is formed outside the second refrigerant guide surface (38) in the axial direction; and 
a second step portion extending in the axial direction and formed between 15the second refrigerant guide surface (38) and the third refrigerant guide surface (36) (Fig. 6 exhibits details of insulating member 35: first flange portion 36 corresponds to the third refrigerant guide surface, vertical surface between 38 and 36 corresponds to a second 36 is exhibited radially and axially outward from drum 38, and the surface corresponding to the second step extends axially.).

Regarding Claim 7, Watanabe in view of McKinzie teaches the rotary electric machine according to claim 1 (see claim 1 above), wherein the refrigerant guide unit (35) includes: 
a cuff ring portion (outer periphery of 35) having a substantially annular shape and disposed on the first stator core end surface of the stator yoke portion (Fig. 4 exhibits the annular shape of the outer periphery of insulating member 35, which corresponds to the cuff ring portion. Fig. 6 exhibits the details of insulating member 35.); and 

    PNG
    media_image17.png
    622
    582
    media_image17.png
    Greyscale
 
    PNG
    media_image18.png
    301
    490
    media_image18.png
    Greyscale

25a cuff teeth portion (comprises 38) protruding radially from an inner peripheral surface of the cuff ring portion toward the center and disposed on the first stator core end surface of the stator teeth portion (¶ [0029] of the incident application defines a cuff 38, which corresponds to the second refrigerant guide surface and thus the cuff teeth portion, extending radially inward.).

    PNG
    media_image19.png
    301
    323
    media_image19.png
    Greyscale


Regarding Claim 8, Watanabe in view of McKinzie teaches the rotary electric machine according to claim 7 (see claim 7 above), wherein the cuff teeth portion (comprising 38) is formed such that a circumferential width is substantially equal to a circumferential width of the stator teeth portion (32b) (¶ [0040] lines 16-18 teach “concentrated winding coils 34 are produced by winding conductor wires around the teeth 32b and the drum portions 38”; Fig. 7 exhibits windings around drum 38 and tooth 32b, the parallel lines of the wires suggest that both the drum and tooth have substantially the same width.).

    PNG
    media_image20.png
    626
    322
    media_image20.png
    Greyscale

Regarding Claim 9, Watanabe in view of McKinzie teaches the rotary electric machine according to claim 7 (see claim 7 above), wherein the refrigerant guide unit (35) further includes: 
an outer peripheral wall portion protruding axially outward from the cuff ring portion and formed along at least a part of an outer peripheral portion of the coil end portion (Annotated Fig. 6 exhibits an outer peripheral wall portion extending axially from the outer periphery of insulating member 35 which corresponds to the cuff ring.).

    PNG
    media_image21.png
    301
    490
    media_image21.png
    Greyscale



	Regarding Claim 10, Watanabe in view of McKinzie teaches the rotary electric machine according to claim 1 (see claim 1 above), wherein the refrigerant guide unit (35) is formed of an insulating material (¶ [0040] lines 1-3 teach “insulating member 35 is a resin-molded body of insulating resin”).

    PNG
    media_image22.png
    101
    673
    media_image22.png
    Greyscale


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe in view of McKinzie as applied to claims 1, 2, and 3 above, and further in view of Nakano (JP 2009273284 A. All citations made in reference to attached machine translation.).
Regarding Claim 4, Watanabe in view of McKinzie teaches the rotary electric machine according to claim 3 (see claim 3 above).
Watanabe in view of McKinzie fails to teach wherein the first step portion includes an inclined surface gradually inclined outward in the axial direction toward the outside in a radial direction.
128) gradually inclined outward in the axial direction toward the outside in a radial direction (¶ [0004] lines 42-44 teach “guide member 128”; Fig. 5 exhibits the axial inclination of guide member 128.).

    PNG
    media_image23.png
    385
    348
    media_image23.png
    Greyscale

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the step portions of the insulation member as taught by Watanabe in view of McKinzie to be formed as an axially inclined surface as taught by Nakano.
	Doing so would result in more efficient cooling by more reliably directing the coolant to the coil ends (Nakano ¶ [0004]).

    PNG
    media_image24.png
    111
    1032
    media_image24.png
    Greyscale

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art of record does not teach wherein the refrigerant guide unit includes a through-hole which penetrates in the axial direction and through which the first stator core end surface is exposed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S SCHALLER whose telephone number is (571)272-3890. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CHRISTOPHER STEPHEN SCHALLER/Examiner, Art Unit 2834   

/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834